DETAILED ACTION
Applicant amended claims 2, and cancelled claims 15-16 in the amendment dated 1/11/2021.
Claims 2-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
A.  Applicant argues the prior does not teach the claimed limitations.
However, the examiner respectfully disagrees. Prior art 3GPP discloses all the limitations as will be shown below. Furthermore, more specifically, 3GPP discloses the receiving of an Attach request, the transmitting of a request to activate a context for default bearer, and the use of timers as a result of these requests/procedures (See Sections 5.5, and 6.4). Secondly as disclosed below, there can be timer T3450 and T3485 that are started in conjunction to the attachment procedure and context bearer request, as also stated within the applicant’s specification (Section 48 of PG Pub). Therefore, applicant’s arguments are not persuasive.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by 3GPP TS 24.301 V0.4.0.

With regards to Claim 2, 3GPP teaches a communication method, comprising: receiving a first message from a user equipment, the first message requesting to attach the user equipment to a network to start a network attachment procedure (i.e., the UE initiates the attach procedure by sending an ATTACH REQUEST message to the MME…, Section 5.5.1.2.2, Attach procedure initiation);  transmitting, from a device in a Mobile Management Entity (MME), a second message, the second message comprising a request to activate a context for a default bearer (i.e., If the attach request is accepted by the network, the MME shall send an ATTACH ACCEPT message to the UE and start timer T3450. The MME shall send the ATTACH ACCEPT message together with the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message to activate the default bearer (see subclause 6.4.1), Section 5.5.1.2.4, Attach accepted by the network; See also Section 6.4.2.2 as timer T3585 is also started); determining, by the device in the MME, that a predetermined time has passed (i.e., If the attach request is accepted by the network, the MME shall send an ATTACH ACCEPT message to the UE and start timer T3450; Figure 5.5.1.2.2.1; T3450 time-out: On the first expiry of the timer, the network shall retransmit the ATTACH ACCEPT message and shall reset and restart timer T3450…, Section 5.5.1.2.7, Abnormal cases on the network side; ); and terminating, by the device in the MME, the network attachment procedure if a third message has not been received from the user equipment within the predetermined time, wherein the third message indicates that the context for the default bearer is activated (i.e., On the first expiry of the timer, the network shall retransmit the ATTACH ACCEPT message and shall reset and restart timer T3450. This retransmission is repeated four times, i.e., on the fifth expiry of timer T3450, the attach procedure shall be aborted…, Section 5.5.1.2.7, Abnormal cases on the network side; upon the receipt of the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message, the UE shall first check the received uplink TFT before taking it into use. The UE shall send an ACTIVATE DEFAULT EPS BEARER CONTEXT ACCEPT message and enter the STATE BEARER CONTEXT ACTIVE. when the default bearer is activated as part of the attach procedure, the UE shall send the ACTIVATE DEFAULT EPS BEARER CONTEXT ACCEPT message together with ATTACH COMPLETE message, Section 6.4.1.3, Default EPS bearer context activation accepted by the UE; See also section 6.4.2.3;  Table 10.3.2, Entry for T3485 Timer, abort of the procedure if timer has expired 5 times, Note 1).


 assigning radio resources for the default bearer to the user equipment (i.e., the purpose of the default bearer context activation procedure is to establish a default EPS bearer context between the UE and the EPC and to set up the corresponding radio bearer over the radio link…, Section 6.4.1.1 General), wherein terminating the network attachment procedure comprises releasing the radio resources (i.e., and if the attach procedure fails, the UE shall consider that the default bearer activation has implicitly failed, Section 6.4.1.1 General; Section 6.4.2.4 Default EPS bearer context activation not accepted by the UE).


With regards to Claim 4, 3GPP teaches wherein determining that the predetermined time has passed is performed based on a timer (i.e., Upon receipt of the ACTIVATE DEDICATED EPS BEARER CONTEXT REJECT message in state BEARER CONTEXT ACTIVE PENDING, the MME shall stop the timer T3485, enter the state BEARER CONTEXT INACTIVE and abort the dedicated EPS bearer context activation procedure, Section 6.4.2.4)

With regards to Claim 5, 3GPP teaches transmitting, from the device, a fourth message to the user equipment if the third message has not been received until the timer expires, and resetting the timer to start running, wherein the fourth message comprises a request to activate a context for a default bearer (i.e., Table 10.3.2: EPS session management timers – network side; T3485 entry, see Note 1 as well; activate default EPS bearer context request (fourth message – retransmission of request) is sent 5 times).

With regards to Claim 6, 3GPP teaches transmitting another message comprising a request to activate a context for a default bearer and resetting the time to start running each time the timer expires n times, where n is a positive integer greater than 1, until the third message is received (i.e., Table 10.3.2: EPS session management timers – network side; T3485 entry, see Note 1 as well; activate default EPS bearer context request (fourth message) is sent 5 times).

With regards to claim 7, 3GPP teaches wherein terminating the network attachment procedure by the device comprises aborting the network attachment procedure after transmitting five messages each comprising a request to activate a context for a default bearer (i.e., Table 10.3.2: EPS session management timers – network side; T3485 entry, see Note 1 “Typically, the procedures are aborted on the fifth expiry of the relevant timer”; activate default EPS bearer context request (fourth message) is sent 5 times).

The limitations of Claim 8 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.

	The limitations of Claim 9 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
	

	
The limitations of Claim 11 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.

The limitations of Claim 12 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.

	The limitations of Claim 13 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.

The limitations of Claim 14 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 24, 2021